DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd (2010/0155173).
	With respect to Claim 1, Boyd teaches an ergonomic chestpiece (Figures 1-8, #18) for a stethoscope (10) adapted to receive auscultatory sounds from a patient, comprising: a bottom surface (define by bottom surface of lower member #34) which is generally planar adapted to be placed near the patient for receiving auscultatory sounds; a raised center portion (32) defining first and second lateral indented gripping 

    PNG
    media_image1.png
    399
    736
    media_image1.png
    Greyscale

	With respect to Claim 2, Boyd teaches wherein the stem portion (14) is generally parallel to the bottom surface (define by bottom surface of lower member #34).  

	With respect to Claim 8, Boyd teaches wherein the raised center portion (32) further comprises a front indented gripping surface (defined by unlabeled front surface extending between top surface and bulb #28) defined by a front wall, wherein a portion of the front wall comprises a third concave surface arcuate about a third axis, wherein the third axis is parallel to a plane formed by the bottom surface (define by bottom surface of lower member #34).  
	With respect to Claim 9, Boyd teaches wherein the third axis, the second axis, and the first axis form a triangle (clearly seen).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 6, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (2010/0155173).
	With respect to Claims 3 and 4, Boyd is relied upon for the reasons and disclosures set forth above.  Boyd further teaches wherein the first axis (of one of surfaces #40, see exploded view of Figure 5, provided below) and the second axis (other of surfaces #40) form a V-shape having an unspecified, but inherent degree of angle.  Boyd fails to explicitly teach wherein the V- shape comprises an angle of between 5 and 35 degrees or between 12 and 14 degrees.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the V- shape comprises an angle of between 5 and 35 degrees or between 12 and 14 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to Claim 6, Boyd is relied upon for the reasons and disclosures set forth above.  Boyd further teaches wherein the first or second concave surface has a radius of curvature of an inherent, but unspecified number of millimeters.  Boyd fails to explicitly teach wherein the V- shape comprises an angle of between 5 and 35 degrees or between 12 and 14 degrees.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the first or second concave surface has a radius of curvature of no greater than 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to Claim 10, Boyd is relied upon for the reasons and disclosures set forth above.  Boyd further teaches wherein the chestpiece comprises an unspecified non-metallic material ([0006]).  Boyd fails to explicitly teach wherein the chestpiece comprises a polymeric material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the wherein the chestpiece comprises a polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to Claim 11, Boyd is relied upon for the reasons and disclosures set forth above.  Boyd further teaches wherein a radius of curvature of the first or second lateral indented gripping portion (each of left/right surfaces #40) is an inherent, but unspecified fraction of a radius of curvature of an outer perimeter.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein a radius of curvature of the first or second lateral indented gripping portion is at least one-fourth of a radius of curvature of an outer perimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to Claims 12-14, Boyd is relied upon for the reasons and disclosures set forth above.  Boyd further teaches wherein the first concave surface (one of suffices #40) is also arcuate about a non-elliptical shape.  Boyd fails to teach wherein the first concave surface is also arcuate about an elliptical shape; wherein the elliptical shape is an elliptical prism oriented along the first axis; wherein the elliptical prism comprises an ellipse, wherein the ellipse has a minor radius and a major radius, wherein the major radius has dimensions between 5 to 9 mm (inclusive), and the minor radius has dimension between 1 to 5 mm (inclusive).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first concave surface is also arcuate about an elliptical shape; wherein the elliptical shape is an elliptical prism oriented along the first axis; and wherein the elliptical prism comprises an ellipse, wherein the ellipse has a minor radius and a major radius, wherein the major radius has dimensions between 5 to 9 mm (inclusive), and the minor radius has dimension between 1 to 5 mm (inclusive), since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Boyd.
	With respect to Claims 15-16, Boyd is relied upon for the reasons and disclosures set forth above.  Boyd further teaches wherein the top surface is a non-ellipse shape and the outer perimeter (of bottom #34) is circular.  Boyd fails to teach wherein the top surface is an ellipse, and wherein a ratio of a first radius of the outer perimeter of the chestpiece to a second radius of the top surface is at least 1:9, wherein the second radius is a minor radius.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the top surface is an ellipse and a second radius of the top surface is a minor radius, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Boyd.  Further, It would have been an obvious design choice to provide wherein a ratio of a first radius of the outer perimeter of the chestpiece to a second radius of the top surface is at least 1:9, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to Claims 17 and 18, Boyd is relied upon for the reasons and disclosures set forth above.  Boyd further teaches a third concave surface (defined by unlabeled front surface extending between top surface and bulb #28).  Boyd fails to teach wherein the third concave surface is arcuate about an elliptical prism oriented along the third axis, and wherein the elliptical prism comprises an ellipse and the major radius has dimensions between 5 to 9 mm (inclusive), and the minor radius has dimension between 1 to 5 mm (inclusive).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the third concave surface is arcuate about an elliptical prism oriented along the third axis and wherein the elliptical prism comprises an ellipse, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Boyd.  Further, It would have been an obvious design choice to provide and the major radius has dimensions between 5 to 9 mm (inclusive), and the minor radius has dimension between 1 to 5 mm (inclusive), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (2010/0155173) in view of Ross (5,466,897).
	With respect to Claim 19, Boyd teaches a stethoscope (Figures 1-8, #10) comprising an ergonomic chestpiece (18) comprising: a bottom surface (define by bottom surface of lower member #34) which is generally planar adapted to be placed near the patient for receiving auscultatory sounds; a raised center portion (32) defining first and second lateral indented gripping surfaces (40), the raised center portion (32) having a top surface (defined by top surface of upper member #32 accommodating switching means #22) opposite the bottom surface (define by bottom surface of lower member #34); and a stem portion (defined by portion of tubing #14 shown in Figures 2-8, #14) extending distally from the raised center portion (32); wherein a first lateral indented gripping surface (one of left/right surfaces #40) is defined by a first wall (40) comprising a first concave surface arcuate about a first axis, wherein the second lateral indented gripping surface (other of left/right surfaces #40) is defined by a second wall (40) comprising a second concave surface arcuate about a second axis, wherein the first axis (of one of surfaces #40, see exploded view of Figure 5, provided above) and the second axis (other of surfaces #40) form a V-shape comprising an apex oriented in a direction of the stem portion (defined by portion of tubing #14 shown in Figures 2-8, #14); a diaphragm (15); a headset (Figure 1, #12); and tubing (Figure 114) that couples the headset to the ergonomic chestpiece.  Boyd fails to teach a diaphragm removably attached to the ergonomic chestpiece.  Ross teaches wherein it is known to provide a stethoscope head/chestpiece (Figure 1 and 4B, #10, when combined) with a diaphragm (26/44) removably attached to the ergonomic chestpiece (10, when combined) (Col. 3, Lines 54-62; Col. 4, Lines 3-6) so as to provide a disposable diaphragm which can be releasably attached to a stethoscope without risk of contamination (Col. 1, Lines 50-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Boyd, with the apparatus of Ross so as to provide a disposable diaphragm which can be releasably attached to a stethoscope without risk of contamination. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (2010/0155173) in view of Selinger (5,747,752).
	With respect to Claim 20, Boyd teaches a method comprising: contacting a portion of an ergonomic chestpiece (Figures 1-8, #18) with a patient, the ergonomic chestpiece (18) comprising: a bottom surface (define by bottom surface of lower member #34) which is generally planar adapted to be placed near the patient for receiving auscultatory sounds; a raised center portion (32) defining first and second lateral indented gripping surfaces (40), the raised center portion (32) having a top surface (defined by top surface of upper member #32 accommodating switching means #22) opposite the bottom surface (define by bottom surface of lower member #34); and a stem portion (defined by portion of tubing #14 shown in Figures 2-8, #14) extending distally from the raised center portion (32); wherein a first lateral indented gripping surface (one of left/right surfaces #40) is defined by a first wall (40) comprising a first concave surface arcuate about a first axis, wherein the second lateral indented gripping surface (other of left/right surfaces #40) is defined by a second wall (40) comprising a second concave surface arcuate about a second axis, wherein the first axis (of one of surfaces #40, see exploded view of Figure 5, provided below) and the second axis (other of surfaces #40) form a V-shape comprising an apex oriented in a direction of the stem portion (defined by portion of tubing #14 shown in Figures 2-8, #14).  Boyd fails to explicitly teach wherein the patient is a first patient, and further disposing of the ergonomic chestpiece without contacting the ergonomic chestpiece to a second patient.  Selinger teaches wherein it is known to provide a method comprising contacting a portion of a chestpiece (Figures 1, #10, when combined with ergonomic chestpiece of Boyd) with a first patient, and further disposing of the chestpiece (10) without contacting the chestpiece (10) to a second patient (Col. 1, Lines 24-34), such that the chance of spreading germs from one patient to another would be greatly reduced.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Boyd, with the apparatus of Selinger, such that the chance of spreading germs from one patient to another would be greatly reduced.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to ergonomic chestpiece are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837